COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 ROBERTO LUIS PAYAN,                              §
                                                                   No. 08-07-00343-CR
                     Appellant,                   §
                                                                      Appeal from the
 v.                                               §
                                                                34th Impact District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                     (TC# 20040D00048)
                                                  §


                                  MEMORANDUM OPINION

       Roberto Payan attempts to appeal his conviction for delivery of a controlled substance,

greater than 200 grams, less than 400 grams, a lesser included offense. Finding that Appellant

has no right to appeal, we dismiss this appeal.

       Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:

       A defendant in a criminal case has the right of appeal under Code of Criminal
       Procedure article 44.02 and these rules. The trial court shall enter a certification
       of the defendant’s right of appeal each time it enters a judgment of guilt or other
       appealable order. In a plea bargain case--that is, a case in which the defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant--a
       defendant may appeal only:

               (A)      those mattes that were raised by written motion filed and ruled on
                        before trial, or

               (B)      after getting the trial court’s permission to appeal.

TEX .R.APP .P. 25.2(a)(2).

       Appellant filed a notice of appeal and the trial court’s certification of the defendant’s
right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The trial court’s certification reflects

that the appeal, “is in a plea-bargain case, and the defendant has NO right of appeal.” By letter

dated June 2, 2008, the clerk of this Court notified Appellant that the certification indicated that

he had no right of appeal in this case and requested a response. Appellant has not responded to

the Court’s notice. Based on the trial court’s certification that Appellant has no right of appeal in

this case, we dismiss the appeal.



September 18, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                 -2-